BAILEY, Associate Justice
(concurring).
Inasmuch as the defendant has filed an affidavit stating that he has suspended payment of a sufficient amount of money to cover the full amount of net refund due under the Renegotiation Act and that there is no possibility that at any time in the future he will or can proceed to collect, by withholding or otherwise, any further sum from plaintiff on account of excess profits realized during its fiscal years 1941 and 1942, the right of the defendant to prevent or endeavor to prevent any prime contractor or subcontractor of the plaintiff from paying any sums due to the plaintiff is not involved in this suit.
Apart from this question, the action is one in which the United States is a necessary party, and I concur in the opinion that this Court is without jurisdiction for that reason.